Opinion by
Judge .Hardin :
The transfer of the note on Sanders to Jonathan Wilson was not, in our opinion, so designed and intended as to operate as a general assignment for the benefit of Smith’s creditors under the act. of 1856. Nor did the circumstances prove, as badges of fraud, in relation to the attachment suit of William Wilson against Smith establish a joint purpose or agreement between those parties, to effect a lien on the property merely in order that Wilson should give preference over other creditors of Smith, in contemplation of the insolvency of Smith. But if the. evidence was such as to give the transaction that effect, as more than six months elapsed between the levy of the attachment and the institution of this suit, the remedy sought was barred by the limitation provisions of the act of 1856.
Wherefore the judgment is affirmed.